Toulmin, J.
The general principle is that salvage is only payable where a meritorious service has been rendered. It is allowed as a reward for the meritorious conduct of the salvor, and in consideration of a benefit, conferred on the person whose property lie has saved. There is no positive rule which governs absolutely the rate of salvage. In this case if the cotton had been derelict, — that is, had been deserted or abandoned by the vessel, — and it had been saved as set forth in the libel, I would award at least one-third — perhaps more — of its value as salvage. But T find from the proof that the cotton was not derelict. — was not abandoned, — but that the master of the vessel left an officer and six members of his crew to secure and preserve it until he could go to Mobile, and return or send for it. If this officer and these men bad diligently and faithfully *480performed their duty under their obligations to the boat and cargo, the services of the libelant would have been unnecessary. But it appears from the proof that one-half of the crew left by the master to perform the sab-vage service were about to desert their post of duty. They proposed to abandon their trust and to leave the work undone, so far as they were concerned. Here the efficiency and value of libelant’s services came in, and his superior intelligence, will power, and energy were displayed. It appears from the proof that he induced these men to remain and continue in the work, and proposed to pay them 83 apiece if they would do so. They did continue, and under his directions worked to save the cotton, (which it Avas their duty to do,) and he paid them the amount agreed on. The libelant’s advice and direction must have constituted the chief merit of his service in the work actually done, as he had no appliances Avith which to do the Avork other than those furnished by the boat, and which were in the possession and charge of the boat’s crew left for the purpose. The libelant states in his libel that he got a boat from the bank, and hired four men at $5 apiece to perform the service, and that he with them saved the 68 bales of cotton. From the allegations of the libel, it Avould be inferred that the libelant had hired four men disconnected with the boat, and under no obligations to the vessel and cargo, to aid him in the Avork. If this was the proof 1 would at least allow $6 a bale as salvage, Avhich I consider a fair aAvard for the Avhole service rendered, although the cotton was not derelict. The proof shows that the service Avas rendered by the boat’s crew, with its appliances, in conjunction with the libelant, but it also shows that he mainly bossed the undertaking, and generously reAvarded some of the men for performing their duty in the matter. It is sufficient to entitle the salvor to a just compensation that a beneficial service has been rendered; it is only in estimating the quantum of compensation that the motives by which he AAras actuated should be taken into account. The libelant in this ease has rendered beneficial service. But, under the circumstances of the case, I do not consider him entitled to me full value of the service rendered by all engaged in it, but that he is entitled to a large proportion of it. Although a passenger, ho is entitled to salvage. • His services were extraordinary. The Brabo, 33 Fed. Rep. 884. But I consider $200 ample compensation for the services rendered by him; and such will be the decree.

 Reported by Peter J. Hamilton, Esq., oí the Mobile bar.